 

 

 

 

Picture 1 [serv-20200331xex10_5g001.jpg]

 

Exhibit 10.5

 

January 30, 2020

﻿

Dion Persson
c/o ServiceMaster Global Holdings, Inc.

150 Peabody Place

Memphis, Tennessee 38103

﻿

Re:Stay Bonus Award

Dear Dion:

 As you may know, ServiceMaster Global Holdings, Inc. (the “Company”) is
exploring strategic options to divest its ServiceMaster Brands business
(referred to here as the “Business”, and such potential disposition of the
Business herein referred to as a “Transaction”).

Because your continued leadership is very important to the consummation of the
Transaction,  the Company is prepared to offer you a retention award to ensure
the Company will have the benefit of your continued service.  If you remain
employed by the Company and its affiliates through either (a) the 30th day after
closing of the Transaction or (b) the 30th day after a public announcement is
made by the Company that the process regarding the sale of the Business is
terminated (the “Announcement”) (either such earlier day, the “Milestone Date”),
and subject to your satisfaction of the Release Conditions, you will be entitled
to a retention bonus equal to fifty percent (50%) of your annual rate of base
salary as in effect on the date of this letter agreement (the “Stay
Bonus”).  Such Stay Bonus will be paid to you within five (5) business days
following the date that the Release Conditions are satisfied.  The Stay Bonus
shall be paid to you in cash, unless the Company determines to deliver Shares
(as such term is defined in the Plan) having the same total Fair Market Value
(as such term is defined in the Plan) as the amount of the Stay Bonus, with any
such Shares to be delivered under the Plan.

If your employment terminates prior to any Milestone Date for any reason, you
will not be entitled to receive the Stay Bonus. 

For purposes of this letter agreement:

“Plan” means the Amended and Restated ServiceMaster Global Holdings Inc. 2014
Omnibus Incentive Plan, as the same may be amended and restated from time to
time

“Purchaser” means the entity (including any parent entity) that acquires all or
substantially all of the Business in the Transaction.

“Release Conditions” means your execution (and non-revocation during any
applicable revocation period), of a release of claims against the Company and
its affiliates (which may include Purchaser and its affiliates), within
twenty-one (21) days following the Milestone Date, in substantially the same
form as the Company’s standard form of release.





 

--------------------------------------------------------------------------------

 

The Stay Bonus will not count toward or be considered in determining payments or
benefits due under any other plan, program, or agreement.  In addition, your
employment is “at will”, and your employment with the Company and its affiliates
may be terminated by either you or the Company or its affiliate (as applicable)
at any time and for any reason.  This letter may not be amended or modified
except by an agreement in writing signed by you and the Company.  This letter
will be binding upon any successor of the Company (including, following any
Transaction and to the extent assigned by the Company to, the Purchaser) in the
same manner and to the same extent that the Company would be obligated under
this letter if no succession had taken place.

This letter agreement will be governed by, and construed in accordance with, the
laws of Delaware without reference to conflict of law rules.  All payments
hereunder are subject to withholding for applicable income and payroll taxes or
otherwise as required by law.

Please be mindful of the fact that the Company has made this stay bonus
opportunity available to a select group of employees of the Company.  Please
keep confidential the fact that you have received this letter agreement as well
as the contents of this letter agreement.

In consideration for receipt of this Stay Bonus opportunity, you hereby agree
and consent to the assignment of this letter agreement, any employment agreement
to which you may be a party with the Company or any of its affiliates, and any
agreement(s) containing any covenant not to disclose confidential information,
not to solicit employees or customer, not to compete and any other similar
restrictive covenants, in each case by the Company or its respective affiliate,
to any Purchaser, in which case the Purchaser shall assume all rights and
obligations of the Company and/or its affiliates thereunder.  Please confirm
your agreement to the foregoing by executing this letter as indicated below and
returning a copy of such executed letter agreement to me (David Dart, Chief
Human Resources Officer) by no later than February 6, 2020.

.

﻿

[Signature Page Follows]





--------------------------------------------------------------------------------

 



﻿

 

 

﻿

 

Sincerely,

﻿

 

 

﻿

By:

/s/ David Dart

﻿

 

Name: David Dart

﻿

 

Title: Chief Human Resources Officer

﻿

﻿

 

 

Acknowledged and Agreed this 31st day of January, 2020:

/s/ Dion Persson

 

 

Dion Persson

 

 

﻿

 

 

﻿



--------------------------------------------------------------------------------